t c memo united_states tax_court leigh gill k a tamory l gill petitioner v commissioner of internal revenue respondent docket no filed date leigh gill pro_se stephen p baker for respondent memorandum opinion vasquez judge this case is before the court on respondent’s motion to dismiss for lack of prosecution pursuant to rule b and motion for sanctions under sec_1 unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure - a by notice_of_deficiency respondent determined a deficiency of dollar_figure and an accuracy-related_penalty of dollar_figure with respect to petitioner’s federal_income_tax background in the notice_of_deficiency respondent determined on the basis of income reported by third-party payers that petitioner failed to report wage income of dollar_figure from empire hospital nonemployee compensation of dollar_figure from douglas gr and interest_income of dollar_figure from united health for respondent also determined self-employment_tax adjustments and an accuracy- related penalty on date petitioner invoked the jurisdiction of this court by timely filing an imperfect petition on date respondent filed a motion to dismiss for failure to state a claim and to impose sanctions pursuant to sec_6673 respondent’s first motion on date the court ordered petitioner to file an amended petition in order to comply with the rules of the court as to the form and content of a proper petition and calendared respondent’s first motion for a hearing on date in washington d c on date petitioner filed an amended petition virtually identical to the original petition at the time she filed the amended petition petitioner resided in vancouver british columbia canada in the petitions petitioner averred among other things that the self-assessment form_1040 on file for the year for account was submitted in error by petitioner the amount of compensation received by this petitioner was not ‘gross income’ within the meaning of the internal_revenue_code this petitioner received compensation_for her labors errantly listed on her employer’s which has never been defined as income in the irc the lawful-authority of assessing an accuracy related penalty is in question petitioner’s amount of self-assessed taxes were not from gross_income as defined within the meaning of the irc and petitioner disagrees with the authority of the irs and the lawfulness of filing_requirements on date this case was called from the calendar for the motions session of the court at washington d c petitioner failed to appear at the hearing the court noted that we had received a slew of documents from petitioner these documents however contained various defects and were returned to petitioner unfiled the court received into the record a form_1040 u s individual_income_tax_return that respondent had accepted as petitioner’s federal_income_tax return for at q4e- this time via a written order the court denied respondent’s first motion and advised petitioner of the provisions of sec_6673 on her tax_return petitioner reported zero wages zero interest zero total income zero adjusted_gross_income zero total_tax and claimed a dollar_figure refund based on federal_income_tax withholdings petitioner attached to her form_1040 a three- page letter reciting tax_protester type arguments a form_w-2 wage and tax statement from empire hospital service listing dollar_figure in wages and a form_w-2 from group health northwest listing dollar_figure in wages in the answer respondent denied the assignments of error alleged by petitioner additionally respondent affirmatively alleged petitioner disclosed on an attachment to her return but did not report as income wages of dollar_figure from empire hospital service and dollar_figure from group health northwest during petitioner received taxable_income of dollar_figure from tiaa dollar_figure from cref dollar_figure from united health and dollar_figure from douglas gr petitioner’s correct taxable_income for was dollar_figure and the correct amount of the deficiency for was dollar_figure instead of dollar_figure 1ie respondent increased the dollar for convenience figures are rounded to the nearest the form_1040 and forms w-2 listed petitioner’s address as e boone ave spokane wa - - deficiency by dollar_figure respondent attached the notice_of_deficiency and petitioner’s return which included the three-page letter from petitioner and the two forms w-2 to the answer by notice dated date the court set this case for trial at the court’s anchorage alaska session beginning date this notice specifically stated your failure to appear may result in dismissal of the case and entry of decision against you on date respondent filed a motion for entry of order that undenied allegations in answer be deemed admitted respondent’s second motion that same day the court ordered petitioner to file a reply as required by rule a and b on or before date the court advised petitioner that if she did not file a reply as directed the court would grant respondent’s second motion and would deem admitted the affirmative allegations in the answer on date after having received no response from petitioner the court granted respondent’s second motion and ordered that the undenied allegations set forth in the answer be deemed admitted by notice dated date the court notified the parties respondent did not allege an increase in the accuracy- related penalty -- - of a change_of courtroom and address for trial at the court’s anchorage alaska session beginning date on date this case was called from the calendar for the trial session of the court at anchorage alaska petitioner failed to appear at the calendar call at that time respondent orally moved to dismiss for lack of prosecution the court set this case for recall on date on date the court received and filed a motion to continue from petitioner on date this case was recalled from the calendar for the trial session of the court at anchorage alaska petitioner again failed to appear at this time respondent filed a written motion to dismiss for lack of prosecution motion to dismiss and a motion for sanctions under sec_6673 motion for sanctions attached to the motion to dismiss is a form_1099 for reporting dollar_figure in nonemployee compensation to petitioner attached to the motion for sanctions are several documents reciting tax_protester type arguments submitted by petitioner to the internal_revenue_service irs a date letter from respondent inviting petitioner to a meeting to discuss the case pursuant to 61_tc_691 and a date letter from respondent reminding petitioner of the date and time of the the motion to continue was dated date - calendar call for the alaska trial session and enclosing a proposed stipulation of facts on this same date via a written order the court denied petitioner’s motion to continue took respondent’s motion to dismiss and motion for sanctions under advisement and ordered petitioner to reply to respondent’s aforementioned motions on or before date the court has not received any reply from petitioner discussion i rule b dismissal the court may dismiss a case and enter a decision against a taxpayer for his failure properly to prosecute or to comply with the rules of this court rule b rule b generally applies in situations where the taxpayer bears the burden_of_proof respondent in the motion to dismiss represented that he has the burden of production regarding the penalty and the burden_of_proof only with respect to the request for an increased deficiency sec_7491 cc rule a a the deficiencies as a general_rule the taxpayer bears the burden of proving the commissioner's deficiency determinations incorrect rule a 290_us_111 sec_7491 however provides that if a taxpayer introduces credible_evidence and meets certain other prerequisites the commissioner --- - shall bear the burden_of_proof with respect to factual issues relating to the liability of the taxpayer for a tax imposed under subtitle a or b of the code petitioner failed to appear and did not introduce any evidence therefore we conclude that the burden_of_proof regarding the deficiency determined in the statutory_notice_of_deficiency is not placed on respondent pursuant to sec_7491 accordingly we sustain respondent’s deficiency determination contained in the statutory_notice_of_deficiency pursuant to rule a respondent bears the burden_of_proof with respect to the request for an increased deficiency respondent submitted and the court received as evidence forms w-2 and issued to petitioner additionally as noted supra petitioner is deemed to have admitted certain facts supporting an increased deficiency affirmatively alleged by respondent in the answer on the basis of the evidence we sustain the increased deficiency b sec_6662 a pursuant to sec_6662 a taxpayer may be liable for a penalty of percent on the portion of an underpayment_of_tax due to a substantial_understatement_of_income_tax sec_6662 an understatement is the difference between the amount of tax required to be shown on the return and the amount of tax actually shown on the return sec_6662 a a substantial - understatement exists if the understatement exceeds the greater of percent of the tax required to be shown on the return for a taxable_year or dollar_figure sec_6662 the understatement is reduced to the extent that the taxpayer has adequately disclosed facts affecting the tax treatment of an item and there is a reasonable basis for such treatment or has substantial_authority for the tax treatment of an item sec_6662 d b sec_6664 provides that no accuracy-related_penalty shall be imposed with respect to any portion of an underpayment if it is shown that there was reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion the decision as to whether the taxpayer acted with reasonable_cause and in good_faith depends upon all the pertinent facts and circumstances sec_1_6664-4 income_tax regs sec_7491 provides that the commissioner shall bear the burden of production with respect to the liability of any individual for penalties the commissioner’s burden of production under sec_7491 is to produce evidence that it is appropriate to impose the relevant penalty swain v commissioner t c slip op pincite see also 116_tc_438 if a taxpayer we do not decide herein whether respondent would have met his burden of production if he had not produced any evidence when the taxpayer failed to appear for trial - files a petition alleging some error in the determination of the penalty the taxpayer’s challenge generally will succeed unless the commissioner produces evidence that the penalty is appropriate swain v commissioner supra at slip op pincite the commissioner however does not have the obligation to introduce evidence regarding reasonable_cause or substantial_authority higbee v commissioner supra pincite respondent submitted and the court received as evidence petitioner’s tax_return forms w-2 and issued to petitioner and several documents petitioner submitted to the irs furthermore as noted supra petitioner is deemed to have admitted certain facts on the basis of the evidence we find that petitioner had a substantial_understatement_of_income_tax ’ petitioner did not present any evidence indicating reasonable_cause or substantial_authority id accordingly on this issue we sustain respondent’s determination cc conclusion we have sustained all of respondent's determinations therefore we shall enter a decision for respondent tit sec_6673 a sec_6673 authorizes this court to penalize up to ’ petitioner was required to show dollar_figure of tax on her return however she reported zero petitioner’s understatement exceeds both percent of the tax required to be shown on her return dollar_figure and dollar_figure dollar_figure a taxpayer who institutes or maintains a proceeding primarily for delay or pursues a position in this court which is frivolous or groundless petitioner’s conduct in this case has convinced us that she maintained this proceeding primarily for delay petitioner’s actions have resulted in a waste of limited judicial and administrative resources that could have been devoted to resolving bona_fide claims of other taxpayers 806_f2d_948 9th cir petitioner’s insistence on making frivolous protester type arguments indicates an unwillingness to respect the tax laws of the united_states accordingly we shall grant respondent’s motion for sanctions and require petitioner to pay a penalty to the united_states pursuant to sec_6673 in the amount of dollar_figure to reflect the foregoing an appropriate order and order of dismissal and decision will be entered
